 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Broadcasting Company,IncandDirectorsGuild of America,Inc Case 2-CA-1875112 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 22 September 1983 Administrative LawJudge Howard Edelman issued the attached decisionThe Respondent filed exceptions and a supporting brief,' and the General Counsel and theCharging Party filed briefs in answer to the Respondent's exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judges rulings, findings, 2 andconclusions3 and to adopt the recommended Orderas modified 4The judge balancing the competrig interests involved, found that the Respondent violated Section8(a)(1) and (5) of the Act by denying the Unionaccess to the Respondent's remote facilities at theBay Hill golf tournament in March 1982While weagree with the finding of this violation, we do sofor the following reasonsiTheRespondent has requested oral argumentThe requestisdeniedas therecordexceptionsand briefsadequately present the issues and thepositionsof the parties2The Respondent has excepted to some ofthe judges credibility findrags TheBoards established policy is not to overrulean administrativelaw judge s credibility resolutionsunless the clear preponderance of allthe relevantevidence convincesits that theyare incorrectStandard DryWall Products91NLRB 544 (1950) enfd188 F 2d362 (3d Cir 1951)We have carefullyexamined the record andfind no basis forreversingthe findings9The judge in concludingthat theRespondent violated Sec 8(aXl)and (5)by denyingthe Union accessto the remote facilities at the BayHill golftournamentinMarch1982 found that the denialof access alsoconstituted a unilateral change in working conditions However althoughwe agree with the judge s findings that the Respondent had a longstandmg practice of permitting union representatives unlimited access to studiofacilitieswedo not agree with his findingthatthe Respondenthad sucha practice with regard to its remote facilities let alone that such a pratticeripened into a contractualrightTo the contrary wefind that therecorddoes not substantiatethe findingof an established right of accessto remotefacilitiesThe fewoccasionsprior toBay Hill when a unionrepresentative visited a remote facilitymerelyafter obtaining credentialsto enter theproperty on whichthe particular sports event was locatedare insufficient in our viewto establishany longstanding practice of unlimited access particularly since itfurtherappears that the same unionrepresentative was limitedby theRespondent to 10 minutes in a remotefacility during a live broadcastat the La Costagolf tournament in April1981Thusalthough we agree with the finding of an 8(aX5) violation onothergrounds(see our discussioninfra)we do notadopt the judge sfinding thatthe Respondent s dental of access at the Bay Hill golf tournament constituted an unlawful unilateral change4We shallmodifythe recommendedOrder to moreappropriatelyremedythe violationfound in thisdecisionand to conform the narrowcease and desist language to that customarily used by the BoardThe Board heldinHolyoke Water Power Co 273NLRB 1369 (1985), that in cases involving aunions request for access to an employers premises for informational purposes, it will apply a balancing test derived fromNLRB v Babcock &Wilcox C6,5which seeks to accommodate both theemployer's common law right to control its property and the employees statutory right to properrepresentationby their union InHolyoketheBoard stated that this balancing test applies as followsWhere it is found that responsible representstion of employees can be achieved only by theunion's having access to the employer's premises, the employers property rights must yieldto the extent necessary to achieve this endHowever, the access orderedmustbe limitedto reasonable periods so that the union can fulfill its representation duties without unwarrnted interruption of the employers operationsOn the other hand, where it is found that aunion can effectively represent employeesthrough some alternative means other than byentering on the employer's premises, the employer s property rights will predominate, andthe union may properly be deniedaccess 6Finally as the Board stated in that case,In sum,the circumstances presented in each case involvinga request for access must be carefully weighed andeach of the conflicting rights must be carefully balanted and accommodated in reaching a decisionIn applying such a balancing test in the instantcase the following circumstances must be consideredAs found by the judge, the Union soughtaccess to the Respondents remote facility at BayHill in order to observe whether nonunit personnelwere performing the work of unit personnel, specificallywhether the producer was performingcertain `cueing functions of the director and alsocrate director 8We agree with the judge that theinformation sought by the Union clearly was relevant to a pending arbitration on that very subjectaswell as to the Union s general purpose of policmg its collective bargaining agreements includingthe work jurisdiction provisionsRegarding the manner in which such informationcould be obtained, it cannot be gainsaid that themost direct way would be to have a union representative inside the remote facility in order to observe the unit and nonumt personnel in action, e g ,b 351 U S 105 (1956)Holyokesupra, 1370r Id at 13709Cueing is the giving of commands orally or by hand signals totechnical personnel and announcers276 NLRB No 17 NATIONAL BROADCASTING CO.during live broadcast or during taping for laterbroadcast..We agree with the judge's observationthat the use of a headset outside the remote facilitywould not enable the union representative to detectvisual cueing at all and that even verbal cueingwould be difficult to detect unless the union repre-sentativewas familiar with the voices and couldidentify them under often hectic conditions.Furthermore, with regard to the limited accessproposed by the Respondent, the judge found, andwe agree, that allowing the Union access onlywhen the remote facilities were not in operation isequivalent to not allowing access at all. There is noshowing here that the mere presence of a unionrepresentative inside a remote facility during livebroadcast or, taping would cause any interferencewith production. Moreover, as the judge found, ithas not been shown that the remote facilities andequipment used at Bay Hill in March 1982 -werematerially different in size or internal configurationfrom the facilities and equipment used before orafter that tournament.Based on all of the foregoing, we find that theUnion needed access to the Respondent's remotefacilities in order to observe operations for the pur-pose of policing and enforcing its collective-bar-gaining agreements. It has not been established thatproviding such access would result in any interfer-encewith . theRespondent's -broadcasting oper-ations. In these circumstances, we find, on balance,that the representational interests of the Respond-ent'sunit employees outweigh the Respondent'sproperty rights. Therefore, the Respondent's prop-erty rights must yield to the extent necessary to ac-commodate such interests.Accordingly, we find that the Respondent's ef-fective _denial of access to the Union in the circum-stances of this case was violative of Section 8(a)(5)and (1). However, unlike the judge, we do not findthat the access to,which the Union is entitled is un-limited.As indicated above, the Board stated inHolyoke^ that an access order must be limited, toreasonable periods so as to avoid an unwarranted'interruption of an employer's operations. We there-fore shall modify the judge's recommended Order'to limit the access granted to reasonable times andplaces sufficient to allow the Union to fulfill its.representational duties.ORDERThe National Labor ,Relations Board adopts therecommended . Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, National BroadcastingCompany, Inc., New York, New York, its officers,agents, successors, and assigns, shall1191.Cease and desist from(a)Refusing to bargain collectively with, theUnion, Directors Guild of America, Inc., by refus-ing to grant union representatives access to itsremote facilities, at reasonable times and places, toobserve operations for the purpose of policing' andenforcing the collective-bargaining. agreements.(b) In any like or related manner interferingwith, restraining, or coercing employees in the.ex-ercise of the rights guaranteed them by Section 7of the Act.,2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On the Union's request, grant access to, its'remote facilities, at reasonable times and 'places, toobserve operations for the purpose of policing andenforcing the collective-bargaining agreements.(b) Post at its New York, New York TV studiofacilities copies of the attached notice marked "Ap-pendix."9 Copies of the notice, on forms providedby the Regional Director for Region 2, after being,signed by the Respondent's authorized representa-tive, shall be posted by 'the Respondent immediate-,ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken, by then Respondentto ensure that the notices are not. altered, defaced,or covered by any other material.,(c)Notify the Regional Director in writing'within 20 days from the date of this Order whatsteps the Respondent has taken' to comply.9 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National ' Labor Relations Board -has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withthe Union, Directors Guild of America, Inc., by re-fusing to grant union representatives, access to ourremote facilities, at reasonable times and places,. toobserve operations'for the purpose of policing' en-forcing the collective-bargaining agreements. 120DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on the Union s request grant access toour remote facilities, at reasonable times andplaces, to observe operations for the purpose of policingandenforcingthecollective bargainingagreementsRespondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(6)and (7) of the ActIILABOR ORGANIZATIONRespondent admits and I find that the Union is andhas been at all times material herein a labor organizationwithin the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESNATIONALBROADCASTINGCOMPANYINCMichael J DiMattia Esqfor the General CounselDonald W Savelson Esq (Proskauer Rose Goetz & Mendelsohn)for the RespondentLinda Gail Bartlett Esqfor the Charging PartyDECISIONSTATEMENT OF THE CASEHOWARD EDELMAN Administrative Law Judge Thiscase was triedbefore me on April 11-13 and May 15 and16 1983 inNew York New YorkOn April 22 1982 i the Directors Guild of AmericaInc (the Union) filed a charge against the NationalBroadcasting Company Inc (Respondent) alleging a violation of Section 8(a)(1) and (5) of the Act On January3 1983 following an investigation of this charge the Regional Director for Region 2 issued a complaint allegingthat Respondent had violated Section 8(a)(1) and (5) ofthe Act by denying the Union s request to permit a unionrepresentative in Respondents sports remote facility inconnection witl- the 1982 Arnold Palmer (Bay Hill) golftournament being televised by Respondent for the purpose of policing the collective bargaining agreement between the Union and RespondentBriefswere filed by the General Counsel counsel forthe Charging Party and counsel for Respondent Onconsideration of the entire record the briefs and my observation of the demeanor of the witnesses I make thefollowingFINDINGS OF FACTIJURISDICTIONRespondent is a Delaware corporation and a subsidiaryof the RCA corporation with corporate offices locatedat 30 Rockefeller CenterNew York New York andvarious other offices and facilities located throughout theUnited StatesAt all times material herein Respondenthas been engagedin the production broadcast and marketing of radio and television programs In the courseand conduct of such business operations Respondent annually derives gross revenues in excess of $1 million andpurchases and receives at its New York facilities goodsand materials valued in excess of $50 000 directly fromfirms located outside the State of New YorkiAll dates are 1982 unless otherwise indicatedFor many years and at all times material herein theUnion has been the exclusive collective bargaining representative in a unit which includes TV staff and freelancedirectors and associate directors 2There is no written provision contained in the variousdocumentswhich comprise the collective bargainingagreement between the Union and Respondent coveringaccess of union representatives to Respondents facilitiesHowever there is no dispute that pursuant to a longstanding practice union representatives have been accoidedwithout specific request free and unlimited 24hour access to any and all of Respondents studio facilitieswhere unit employees may be working includingduring such times that live broadcasts are taking placeIn connection with remote facilities which are Respondent s mobile facilities and are located at the eventbeing televised 3 union representatives pursuant to asimilar longstanding practice have been accorded on requestcomplete and unlimited access to Respondent sremote facilities including the master control truck andtape truckA specific request by the Union seekingaccess to a remote facility is necessary because such facilities are located on the property of a third person andit is thus necessary for Respondent to provide credentialsm order to insure admission to such private propertyExcept for the instant dispute there has been no instancewhere the Union has requested access to a remote facility and such request has been denied or limitedThe usual staff of employees present in the master control truck of a remote facility consists of the producerwho is in overall charge of the remote facility and whoisa nonunit employee a director and associate directorwho are unit employees a technical director sportsexpert (in a sports remote facility) statistician chyronoperator and one or two technicians all of whom arenonumt employees In addition to this technical staff Respondent usually employs runnerswho are often teenalters and volunteer their services to convey messagesand deliver refreshments to the technical personnel Alsopresent in the command truck during live broadcastsfrom time to time are visitors such as sponsors or relatives of Respondent executives etcFor at least since 1980 all remote facilities sports orotherwise in all physical aspects have been identicalThe master control truck consists of a trailer approxi2The partiescollectivebargaining agreement consists of numerousdocuments and covers a complex unit encompassing a multitude of otherclassifications not relevant to this caseAccordinglythe actual bargainmg unit is not described in full0Examples of remotefacilities include golftournaments baseballbasketball and football games operaspoliticalconventions etc -NATIONAL BROADCASTING COmately.8 feet wide by 40 feet long. Access to this trailerconsists of a side and' rear door. The equipment is gener-ally located in the front end of the trailer which includesnumerous TV monitoring screens and other relatedequipment housed in the front panel. Although equip-ment is constantly being - modified and improved, thespace within the trailer and the locations of the variousequipment have been-the same since at least 1980.The director and associate directors- assigned by Re-spondent to remote facility, broadcasts are generally free-lance personnel, rather than staff personnel. A freelancedirector or associate director is not a full-time employeebasis at the sole discretion of Respondent. Freelance di-rectors and associate directors are' not covered by theprovisions of the parties' collective-bargaining agreementexcept that they are required to become members of theUnion.Associate directors, although covered by the"just cause" for discharge provision of the contract, arenot protected' in connection with job assignments, andthus are assigned to work remote facilities at the sole dis-cretion of Respondent. Staff personnel are not generallyassignedtowork remote facilities. However, when theydo receive such assignments, their status is the same asfreelance personnel.. In other words, their assignment tothe lucrative remote facilities is at the sole discretion ofRespondent and they are not protected by the terms ofthe collective-bargaining agreement.The directors and associate directors assigned to workremote facilities are extremely highly paid individuals'earning up to $200,000 per year for'directors and up tociate directors working' in Respondent's studio facilitiesearn far less.-For a number of years the Union has been concernedwith nonunit personnel, especially the producer perform-ing unit- work in connection with Respondent's remotefacility broadcasts. One of the unit functions which is ofmajor concern to the union is "cueing." Cueing may be'defined as an auto or 'visual command by a director orassociate director to, technical `personnel to perform aparticular function. Often "cueing" consists of the direc-tor or associate director pointing a finger at the technicalpersonnel- designated to peform certain particular func-tions.At other times, "cueing" is accomplished by verbalcommands.-Sometime during the early-part of 1981 the Union re-ceived reports that Larry Cirillo; Respondent's producerof its golf tournament broadcasts was peforming the unitwork. In April 1982, in order to determine the validityof this information, and to otherwise generally policetheir collective-bargaining agreement, the Union assignedDonald Gold, its West Coast representative, to visit Re-spondent's sports remote facility at the 1981 LaCostaGolf Tournament and observe during a live -broadcastwhether its collective-bargaining agreement was beingviolated. Pursuant to the longstanding practice; 'describedabove, the Union requested that Gold be granted accessto Respondent's remote' facility at LaCosta and such re-questwas granted. Gold obtained credentials, and onApril 18 reported to the LaCosta Country Club 'in La-Costa, California.When Gold arrived at the master con-121trol truck, he was notified for the first time by the unitmanager that access to'the control truck during the livebroadcast. would be limited to 10 minutes. Gold wentinto the control truck and, during the 10-minute periodallowed him, observed what he considered to be several -instances where Producer Larry Cirillo was performingthe work of the director or associate director. FollowingGold's visit to LaCosta he reported these violations tohis superiors. As a result of this report, the Union filed agrievance in connection with, the 1981 LaCosta GolfTournament alleging that Producer Larry Cirillo wasperforming unit work. At present, 'arbitration on thisgrievance is pending.Sometime in mid-February 1982, Alan Gordon, theUnion's eastern executive secretary, called Rita Siegel,Respondent's director- of labor relations, and requestedcredentials for its representative, Bill Grief, so that hecould haveaccess` to the ArnoldPalmer(Bay Hill, Flori-da) Golf Tournament scheduled to be broadcast by Re-spondent during March. Gordon informed Siegel at thistime that the purpose of the visit was-to observe thebroadcast and collect possible evidence of nonunit em-ployees performing unit work in connection with theUnion's pending arbitration concerning the 1981 LaCostaGolf Tournament. Siegel, told Gordon that she would getback to him later concerning his request. Following herconversation with Gordon, she contacted -Don Baer, Re-spondent's vice president of sports operations, and noti-fied him of Gordon's request. Following a conferencewith Baer, Siegel contacted Gordon and informed' himthat the union representative would have limited accesstoRespondent's sports remote facility at the Bay' HillGolf Tournament. She stated that the union representa-tivewould be denied access to the control truck "whileitwas in operation," during this broadcast, or duringtaping, to be used during the live broadcast. Gordonquestioned Siegel as to the reason for such limitedaccess. Siegel told him that access was limited because ofRespondentwould be fusing certain ^ new equipment'Siegel'then pointed out that the Union had its memberspresent. during the broadcast and taping and thus theyhad adequate means of policing their contract. This is anobvious reference to the director and associate director,who are required to be members of the Union. Gordonthen requested that Respondent provide the Union withan outside line from the control truck so that the unionrepresentative could stand outside the. truck and monitorthe activity inside the truck with a. headset. Siegel re-plied that Respondent would not'set up such a line as itwas too expensive..The so-called .new equipment referred to. by' Siegelwas in reality a modification of an established devicecalled a Quantel, which permits 'various "split screen ef-fects during live broadcasts." The location of this modi-fied equipment in the control truck did' not affect the 'in-ternal arrangement or makeup of the trailer which hasbeen' the same in all remote facilities since at least 1980.No evidence was submitted by Respondent which indi-cated -any special -propensity for breakdowns of 'thismodified Quantel.' 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeveral days later, Union Field Representative BillGrief contacted Rita Siegel to obtain credentials to vistthe Bay Hill Golf Tournament remote facility. Duringthis conversation Siegel informed Grief that because thecontrol truck was crowded and because Producer LarryCirillowas a nervous, individual he would not be al-lowed in the control truck during the live broadcast orwhen taping. She informed him that ^ he could haveaccess to the control truck when it was not in operation.Grief arrived at,the Bay Hill Tournament on March 6.He obtained-his credentials and was admitted to the'golfcourse grounds at 12:30 p.m. He approached the control,truck which was in operation, taping tournament activityfor a later broadcast. Seeing no one present outside thetruck he opened the rear door, walked in unannounced,and stationed himself in the rear of the control truck andobserved the taping operations. The control truck wasotherwise,since at least1980with the same internallayout and the usual complement of personnel. LarryCirillo as usual was the producer.Grief credibly testified without contradiction -that atone point while he was observing the taping activity inthe control truck one of the runnersassignedto 'the con-trol truck asked the director, Andy Rosenberg, whetherseveral otherrunners assignedto the golf course couldcome into the trailer and watch it in operation. Rosen-berg asked Cirillo who said it would be all right. Shortlythereafter, two' or three additional runners entered thecontrol- truck while in operation- and stayed for 15 min-utes or so. Grief remained in the rear of the controltruck while it was in operation for a period of over anhour.During this period of time Grief testified that heobserved' Cirillo 'repeatedly performing what he consid-ered to be unit- work. After he had been in the truckover an hour, a - technician entered the truck and pagedhim. At this point Grief identified himself. Several min-uteslater,Mike Sherlock, Respondent's vice president oftechnical operations, entered the trailer and asked Griefto leave. ' Grief left without argument. During 'the entiretime that Grief was . present in the control truck therewere no complaints concerning his presence.After Grief left- the control truck, he waited outside. Ashort time laterMary Buta, the associate director as-signed to this sports remote, came out of the controltruck.Grief attempted to speak with her but she refusedto talk with him. Shortly thereafter, Andy Rosenberg,the director,- left the control truck. Grief attempted tospeakwith, him, but he too refused. Both Buta andRosenberg are staff personnel.The following day, March 7, Grief was again givencredentials.However, he was again denied access toboth the, master control truck and the tape truck 'whileeither facility; was in operation.Alan .Gordon credibly testified that, the, Union tradi-tionally has found it virtually impossible to get any coop-eration from directors and associate directorsassigned towork remote facilities,concerning violationsof their col-lective-bargainingagreement.He testified that in connec-tionwith arbitrations over the years employees in theseclassifications have been extremely reluctant to testify..The reason for such lack of cooperation is that directorsand associate directorsassignedto work remote facilitiesare essentially not covered or. protected by the provi-sionsof the Union's collective-bargaining agreementexcept that they are required to become members of theUnion. These employees therefore are entirely dependenton Respondent for assignment to the lucrative remote fa-cility jobs.As set forth above, these employees earn upto $200,000 per year. Gordon testified that, in view ofsuch' total dependence-on Respondent ,for theirincome,and, in view of the Union's inability to offer them protec-tion in connection with such job assignments,theyareunwilling to cooperate in connection with grievancesfiled' by the Union against Respondent especially wheresuch grievances involve nonunit employees performingunitwork. Indeed, the lack of cooperation is so intenseand, widespread that the Union has been unable to find'individuals assigned.-toRespondent's remote facilitieswho are willing to act in the capacity of shop stewardsin remote facilities. Accordingly, there are no union shopstewards present in, remote facilities.Gordon testifiedthat, in view of these circumstances, theonlypersonnelavailable to the Union to police the collective-bargainingagreement is their own field representatives.Analysis and ConclusionsIt is well settled that Section 8(a)(5) of the Act im-poses an obligation on an employer to furnish on requestall information relevant to thebargainingrepresentatives'intelligent performance of its function.NLRB v. Yawman.& Erbe Mfg.Co., ,187 F.2d 947. (2d Cir. 1951);TimkenRoller Bearing, Co. v.NLRB,325 ' F.2d 746 (6th Cir.1963).This obligation extends to information in whichthe union may require in order "to police and administerexisting agreements."J.I.Case Co. v. NLRB,253 F.2d149 (7th Cir 1958);Timken' Roller Bearing,supra.Ofcourse, the information sought by a union must be rele-vant and reasonably necessary to its role asbargainingagent.Curtiss-Wright Corp. v.,NLRB,347 F.2d 61 (3dCir. 1965).,'- ,In the instant, case, the reason the Union sought toobtain access to Respondent's remote facility at the BayHillGolf Tournament was to observe whether ProducerLarry Cirillo was performing unit work. Such informa-tion is obviously relevant. In this case such informationwas relevant to a pending arbitration concerning the1981LaCosta Golf Tournament, where it wasallegedthat the same producer was. performing the unit work ofdirectors and associate directors. Such information wasalso relevant for the general purpose of enabling theUnion to police its collective-bargainingagreement. Iconclude that the' information sought by the Union inconnection with the 1982 Bay Hill Golf Tournament was,clearly relevant and necessary to enable it to fulfill itsfunction as collective-bargainingrepresentative.As thecourt stated inNLRB v. -Rockwell-Standard Corp.;'410F.2d 953, 957 (6th Cir. 1969):,Where the requested information,concerns wagesand related information for, employees in the bar-gaining unit, the information is presumably relevantto bargainableissues.` NATIONAL BROADCASTING CO.See also-in this connectionNLRB Y. Acme Industrial Co.,385 U.S. 432 (1967).A major issue presented in this case is whether a non-employee union, representative is entitled, on appropriaterequest, to access to Respondent's facilities for the pur-poseof obtaining the information described.At the outset, it must be noted that the collective-bar-gaining agreement between the parties is silent as to theissue of access to Respondent's facilities. If the collec-tive-bargaining agreement contained a provision provid-ing for unlimited access to its facilities, then a denial ofsuch access would constitute a unilateral change, viola-tive of Section 8(a)(5) of the Act. However, Respondenthas admitted that for many years it has permitted unionrepresentatives-unlimited access toall itsfacilities,bothstudio and remote. Respondent was unable to recall anyinstancewhere a union request to visit one of its remotefacilitieswas denied. The only limitation placed on gain-ing access to Respondent's remote facilities was that theunion representative first obtained proper credentials.The sole reason for this procedure was because remotefacilitiesare located on the property of some thirdperson. The credentials are therefore necessary to enablethe union representative to gain access to such privateproperty.Respondent contends that notwithstanding this long-established procedure, such procedure was regarded byRespondent as'a privilege which could be withdrawn,and not a right to which the' Union was entitled. TheBoard considered this very issue inGranite City SteelCo., 167 NLRB 310 (1967), a case very similar to the in-stantcase. InGraniteCity,the collective-bargainingagreementwas silent on the issue of plant access to unionbusiness representativesHowever, for many years, busi-nessrepresentatiaveswere, routinely and automaticallyaccorded unlimited- access to all areas of the plant. Fol-lowing, an incident of misconduct by a particularbusinessagent, the employer unilaterally imposed certain accessrestrictions.The trial examiner in this decision, adoptedwithout comment by the Board, rejected the employers'position that such access to the plant was a privilege, andnot a right set forth in the collective-bargaining agree-ment.The trial examiner concluded that the employer'saction "was tantamount. to a unilateral modification oftheestablished contractualgrievance procedure as histori-cally administered and followed by the parties ... ."The trial examiner further concluded that such, estab-lished procedure became part of the parties' collective-bargaining agreement,although it was never actually re-duced to writing.I conclude, in accordance with the rationale set forthinGranite CitythatRespondent's longstandingpracticeand remote facilities ripened into a contractual right. Ifurther conclude the denial by Respondent to UnionAgent Bill Grief of such unlimited access at its Bay Hillremote facility constituteda unilateralchange in workingconditions in violation of Section 8(a)(1) and (5).Notwithstanding this' conclusion, I would still never-theless conclude that the Union was entitled to such 'un-limited access based on a balance of competinginterests.123In the, absence of a contractual right to access, theBoard and the courts have generally applied a balance ofcompeting interests test to determine whether a unionhas a right of access. Once ,the union establishes rel-evance of the information sought, and the need foraccess, as opposed to other means to obtain such infor-mation, the union is entitled to such access, unless theemployer can establish that such access is' unreasonable.NLRB w Babcock & Wilcox Co:,351 U.S. 105 (1956);Re-public Aviation Corp. v. NLRB,324 U.S. 793;Fafnir Bear-ing Co. v. NLRB,362 F.2d 716 (2d Cir. 1966), enfg. 146NLRB 1582 (1964);Wilson Athletic Goods Mfg. Co.,169NLRB 621 (1968). As set forth succinctly by the BoardinWilson Athletic Goods:It is well settled that Section 8(a)(5) of the Act im-poses an obligation upon an employer to furnish,upon request, all information relevant to the bar-gaining representative'sintelligentperformance ofits functions . . . . [c]ompliance with the good-faithbargaining prescribed by the Act required Respond-cilitiesavailable[forinvestigation],unlesstheUnion's request was improper for some other reasonor imposed an unreasonable burden on Respondent.In applying a balancing test of competinginterests, Iwill first consider the Union's necessity for access to Re-spondent's remote facility.The, evidence established that the Union was legiti-mately concerned with theissueof whether nonunit per-sonnel in the master control truck, especially ProducerLarry Cirillo, was performing unit work of the directorand associate director. This unit work involved the func-tion of "cueing" as well as other work-related functionswhich are accomplished both orally and by handsignals.It is perfectly obvious under these circumstances that theonly way to determine whether such unit work is beingperformed by nonunit personnel is to observe such per-sonnel in action,during a live broadcast or when tapingfor subsequent live broadcasts.Respondent contends that the Union could have ob-tained such information by the use of a headset connect-ed to the master control truck which would enable theunion representative to hear all conversations occurringwithin the master control truck during live broadcastsand during taping procedures. However, the use of suchheadsetwould not enable the union representative todetect,visual violations, i.e., "cueing" by means of handsignals.Moreover, the use of the headset would requirethe union representative to be able to identify the par-ticular voices of all individuals in the control truck andto determine which individual at any particularinstantwas issuingan oral instruction or "cue." This is a virtualimpossibility given the hectic conditions that exist in allremote facility broadcasts. Even if the union representa-tivewere familiar with the voices of various individualsso as to be able to identify them, which does not appearto be the case,it is,unrealistic to believe that such repre-sentative could identify such voices in connection withthe hectic activity constantly taking place in the mastercontrol truck during live broadcasts. However, Respond- 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDent scontention is reduced to an absurdity since the evidence established that when Union Representative AlanGordon requested Linda Siegel Respondents representative to provide its field representative with a headsetafterRespondent had denied the Union access to themaster control truck when it was in operation SiegeltoldGordon that Respondent would not provide one because it was too expensiveRespondent also contends that unit personnel in themaster control truck could have provided such mformation to union representatives and access was unnecessaryHowever the evidence established that the directors and associate directors assigned to their remote facilitieswho are highly paid individuals are selected andretained solely at the discretion of Respondent They arenot effectively protected by the collective bargainingagreementUnder these circumstances it is natural andunderstandable that such individuals would be reluctantto report to the Union alleged contract violations Thatthis is so is established convincingly by Gordon s credible testimony that such directors and associate directorsinvariably refuse to cooperate in obtaining such information nor do they testify in connection with related arbitrations In fact their reluctance to cooperate with theUnion is so intense that the Union is unable to appointshop stewards from such unit personnel Such lack of cooperation is further established during Bill Griefs visit atthe 1982 Bay Hill remote facility In this connectionwhen Grief attempted to speak with Director Rosenbergand Associate Director Buta as they left the master control truck they refused to speak with himConsidering all these circumstances described above Iconclude that theonlyway available to the Union topolice its collective bargaining agreement in connectionwith Respondents remote facilities is through the use ofunionfield representatives present in such facilitiesduring operationFafnir Bearing CosupraRespondent contends that the limited access it grantedthe Union at the Bay Hill remote facility was adequatefor its purpose Such access was limited to times whenthe master control truck and the tape truck were not inoperationUnder suchlimitationitwould therefore beimpossible for the Union to observe nonunit employeesperforming the union work since no work was being performed Indeed such limited access as proposed by Respondentis an analogousto the reclusive Major Major inJoseph Heller s novelCatch 22who could only be seenin his office when he was not there In short I concludethat the limited access proposed by Respondent was noaccessIn connection with the issue of whether such accesswas unreasonable Respondent contends it denied unhmited access to the Union because the master control truckwas too crowded and Respondent was using newlymodified equipment However the evidence establishedthat the same exact master control truck with the sameinternal design and internal space setup was used on allits remote facilities sports and otherwise since at least1980Moreover the Union had always been grantedsuch unlimited access to Respondents remote facilities inthe pastFurtherRespondentadmits itwould havegranted such unlimited access to future golfremotesusing the same trailer and equipment as being used at theBay Hill tournamentGriefs testimony further established that during the Bay Hill Golf Tournament themaster control truck was the same truck with the sameinternal design and space as used by Respondent at allprior remote broadcasts and was staffed by the usualcomplement of personnel including runnersIndeedProducer Cinllo permitted additional runnersnot assigned to the master control truck to visit the truck for a15 minute period during taping operationsMoreoverGriefwho managed to enter the master control truckwent unnoticed until he was paged and as a result identifeedHad he not been paged he might still be thereIn connection with the new equipment being used inthe trader the evidence established that the Quantel hadbeen in use before that it was not new or revoluntaryequipmentbut rather a modification of olderequipment and that it fit into the usualinternalspacingarrangement of the trailer without taking up any additional spaceMoreover there was no evidence that established that Respondent had any expectations that theQuantel would require any special maintenance Accordingly I conclude Respondents contention is totally without meritRespondent additionally contends that unlimited accesswas demed at Bay Hill because of a clash of personalitiesbetween Arnold Palmer and Producer Larry Cinllo It iscontended that Palmer had strong views as to how hisgolf tournament should be televised and that Cinllo avolatileman with strong views of his own clashed withPalmerRespondent contends that under these circumstances it was not advisable to allow union representatives in the trailer The only evidence of such personalityclash between Palmer and Cinllo offered by Respondentduring the trial was a Golf Digest article written by DonWade the Associate editor for the March 1979 issueThe article was rejected as an exhibit over Respondentcounsels motion that it be received for the truth of thecontent herein 4 Notwithstanding that the article wasdatedMarch 1979 3 years prior to the instant tournament the article itself failed to establish the clash of personalitiesallegedRather the article established thatPalmer had certain ideas as to how the 1979 Bay HillGolf Tournament should be televised and communicatedsuch ideas to Cirillo Cinllo was not only impressed withPalmer s knowledge of television broadcasting and hisideas but decided to adopt many of them Contrary toRespondents contention the article established a spirit ofmutual admirationand joint cooperation between Palmerand Cinllo in connection with the 1979 broadcast of theBay Hill tournament There is no evidence whatever inthe record to support any personality clash betweenPalmer and Cinllo that may have existed in connectionwith the 1982 BayHill tournamentNor is there any evidence to establish that Cinllos temperamentin the 1982Bay Hill tournament was any different from other golf*Counsel for Respondent moved that I take judicial notice of theMarch 19 1979 Golf Digest article for the truth of the contents thereinSuch motion was demed Neither Wade Palmer nor Cirdlo was called asa witness NATIONAL BROADCASTING CO125tournaments produced by him Accordingly I concludeRespondents contention is without meritI therefore conclude that after balancing the competing interests between the Union and Respondent theUnion has established that the information sought wasrelevant and has further established that its only meansto obtain such information was through unlimited accessof Respondents remote facilitiesRespondent on theother hand has failed to establish that such unlimitedaccess was either improper or unreasonable I thereforeconclude that Respondent by denying the union and itsagents unlimited access to its Bay Hill remote facility onMarch 6 and 7 1982 violated Section 8(a)(1) and (5) ofthe ActCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3At all times material herein the Union and Respondent have been parties to a collective bargainingagreement and at all times material herein the Union hasbeen the exclusive representative for purposes of collective bargaining of a unit of employees which includes allRespondents TV staff and freelance directors and associate directors4 By refusing to permit to union representatives unlimited access to its remote facilities during the 1982Arnold Palmer golf tournament at times when unit personnel were performing unit work in such facilities andin accordance with its longstanding practice Respondentrefused to bargain with the Union and thereby engagedin unfair labor practices affecting commerce within themeaning of Section 8(a)(5) and Section 2(6) and (7) ofthe Act5By the foregoing conduct described in paragraph 4Respondent has interfered with restrained and coercedits employees in the exercise of Lne rights guaranteed inSection 7 of the Act and thereby engaged in unfair laborpracticeswithin the meaning of Section 8(a)(1) of theActTHE REMEDYHaving found that the Respondent has committedunfair labor practices within the meaning of Section8(a)(1) and (5)of the ActIwill recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposesand policiesof the Act[Recommended Order omitted from publication ]